Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 2, 5, 7, 9, 10, 13, 14.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9, 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 In claims 1 lines 9 -11 “ mapping a zero-power PTRS to remaining M-1 sets of the frequency resources or leaving the remaining M-1 sets of the frequency resources empty, wherein PTRS information for the M-1 second base stations is mapped to the 
In claim 7, lines 8- 10 “de-mapping at least a portion of PTRS information for the first base station from a first set of the frequency resources, wherein PTRS information for the M-1 second base stations is mapped to remaining M-1 sets of the frequency resources” is not supported is not supported in the specification. Similar issues occur in claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 9, 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7, 9, 14 is rejected for being unclear, thus indefinite. It is unclear whether “remaining M-1 sets of the frequency resources” in claim 1 lines 9 refers to “M mutually exclusive sets of frequency resources” in claim 1 lines 6 or a M-1 sets of frequency resources similar issues occur in claims 7 and 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al.(US 2020/0022172 herein after Sun).

Regarding claims 7, 14, Sun teaches an apparatus, for a mobile device, for providing a Phase Tracking Reference Signal (PTRS) in a wireless communication system comprising
 at least a first base station (e.g. Fig 13 “Network device (TRP1)”) and M-1 second base station (e.g. Fig 13 “Network device (TRP2)”), and the mobile device (e.g. Fig 13 “Terminal device”), wherein the M>2,
 	wherein the first base station and the M-1 second base stations (e.g. Fig 13 “Network device (TRP1)”, “Network device (TRP2)”) cooperate to jointly support the mobile device (e.g. Fig 13 “Terminal device”, [0213] “As shown in FIG. 13, in the non-coherent joint transmission (NCJT) scenario”), the apparatus comprising: 
a transceiver (e.g. Fig 4 “Communication interface 203”); and at least one processor (e.g. Fig 4 “Terminal processor 201”)  coupled to the transceiver (e.g. Fig 4 “Bus 204”, “Communication interface 201”, [0093] “These components may be connected by using a bus 204 or in other manners”), and configured to: 
receive a signal (e.g. Fig 15 “S201A”, “S201B”) from each of the first (e.g. Fig 15 “Network device (TRP1)”)  and second base stations (e.g. Fig 15 “Network device (TRP2)”);
 identify M mutually exclusive sets of frequency resources (e.g. Fig 15 “S202”, [0230] “S202. The terminal device determines the time-frequency resource location of the at least two groups of PT-RSs in the data resource mapping indication”);
 de-map at least a portion of PTRS information (e.g. [0229] “the terminal device) may obtain the time-frequency resource location of the at least two groups of PT-RSs in the data resource mapping indication information) for the first base station from a first set of the frequency resources (e.g. Fig 15 “S201A”, Fig 14 “S201-S202”), wherein PTRS information for the M-1 second base stations is mapped to remaining M-1 sets of the frequency resources;
 and de-map at least a portion of PTRS information (e.g. [0229] “the terminal device) may obtain the time-frequency resource location of the at least two groups of PT-RSs in the data resource mapping indication information) for the M-1 second base station from the remaining M-1 sets of the frequency resources (e.g. Fig 15 “S201B”).
	Regarding claims 8, 15, Sun teaches wherein the frequency resources comprise frequency resources in a Physical Downlink Shared Channel (PDSCH) ( e.g. Fig 9A “PDSCH”) part of a frame (e.g. Fig 9A . “RB”, [0135] “One RB includes T (T is a positive integer) consecutive symbols in time domain and M (M is a positive integer) consecutive subcarriers in frequency domain”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kim et al.(US20200052930 herein after Kim).

Regarding claim 1, 9, Sun teaches an apparatus, for a first base station, for providing a Phase Tracking Reference Signal (PTRS) in a wireless communication system comprising
 the first base station (e.g. Fig 13 “Network device (TRP1)”), M-1 second base stations (e.g. Fig 13 “Network device (TRP2)”), and a mobile device (e.g. Fig 13 “Terminal device”), wherein the M≥2, 
 and wherein the first base station and the M-1 second base stations (e.g. Fig 13 “Network device (TRP1)”, “Network device (TRP2)”) cooperate to jointly support the mobile device (e.g. Fig 13 “Terminal device”, [0213] “As shown in FIG. 13, in the non-coherent joint transmission (NCJT) scenario”),
 the apparatus comprising:
 a transceiver (e.g. Fig 5 “305 Transmitter(TX)”, “Receiver (RX)”); and at least one processor (e.g. Fig 5 “Network device  processor 301”) coupled to the transceiver (e.g. Fig 5 “305 Transmitter(TX)”, “Receiver (RX)”), [0093] “These components may be connected by using a bus 204 or in other manners”), and configured to: 
identify M mutually exclusive sets of frequency resources ([ 0223] “Each group of PT-RSs … is corresponding to one network device. Each group of PT-RSs has a different QCL relationship …The first QCL relationship is different from the second QCL relationship. The first QCL relationship … the network device 1, and the second QCL relationship … the network device 2”);
 map at least a portion of PTRS information for the first base station to a first set of the frequency resources (e.g. [0224] “the first indication information sent by the network device 1 … data resource mapping indication information  … related information of a time-frequency resource location of a PT-RS … a PT-RS antenna port (PT-RS port)” … or a PT-RS group identifier);
 wherein PTRS information for the M-1 second base stations is mapped to the remaining M-1 sets of the frequency resources ([0224] “The RRC signaling includes at least two groups of data resource mapping indication (PDS CH-RE-MappingConfig) information. The data resource mapping indication information includes identification information (pdsch-RE-MappingConfigId) of the data resource mapping indication information and related information of a time-frequency resource location of a PT-RS”, [0221] “the network device 1 and the network device 2 need to notify each other of respective PT-RS resource mapping sets, for example, notify each other of the following parameters of each other: transmission enabling information of a PT-RS, indication information of a DMRS port that is in a DMRS port group and that is associated with an antenna port of a PT-RS, indication information of a DMRS port group, indication information of an association relationship between a frequency-domain density of a PT-RS and a schedulable bandwidth threshold”);
 and transmit a signal comprising the PTRS information according to the frequency resource mapping (e.g. Fig 15 “S201A. Second indication information, used to indicate a location of a time-frequency resource occupied by at least one PT-RS that comes from a network device 1”).
Sun does not explicitly teach map a zero-power PTRS to remaining M-1 sets of frequency resources or leaving the remaining M-1 sets of the frequency resources empty.
However, Kim teaches map a zero-power PTRS to remaining M-1 sets of frequency resources or leaving the remaining M-1 sets of the frequency resources empty ([0024] “In addition, according to the present invention, a PTRS is disposed on a time domain and a frequency domain according to a terminal, interference due to a PTRS transmission between terminals may be reduced, and accordingly, a PTRS may be disposed in a transparent structure”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to minimize signal interference.

Regarding claim 2, 10, Sun teaches wherein the first base station and the M-1 second base stations operate according to Joint Transmission (JT) Co-ordinated Multi-Point (CoMP) (e.g. Fig 13 “Network device (TRP1)”, “(Network device (TRP2)”, [0213] “ In the CoMP, signals may come from a plurality of transmission and reception points … shown in FIG. 13, in the non-coherent joint transmission (NCJT) scenario, different transmission and reception points may transmit different MIMO streams (MIMO streams) to a same terminal device on a same time-frequency resource”).

Regarding claim 3, 11, Sun teaches  wherein the frequency resources comprise frequency resources in a Physical Downlink Shared Channel (PDSCH) ( e.g. Fig 9A “PDSCH”) part of a frame (e.g. Fig 9A . “RB”, [0135] “One RB includes T (T is a positive integer) consecutive symbols in time domain and M (M is a positive integer) consecutive subcarriers in frequency domain”).

Regarding claim 4, 12, Sun teaches wherein the frequency resources comprise one or more sub-carriers (Fig 9A “RE”, “f”) of one or more multi-carrier symbols (e.g. OFDM symbols) (Fig 9A “RE”, “t(symbol)”, [0135] “one RE includes one subcarrier in frequency domain and one symbol in time domain”).

Regarding claim 5, 13, Sun teaches wherein frequency resources of different sets comprise mutually exclusive sets of sub-carriers (e.g. [0233] “a PT-RS subcarrier mapping set of the network device 1  … a subcarrier set that may be occupied by the network device 1 … based on the first information sent by the network device 1”, Fig 9 A “RB”, “RE” the Y axis of the RE is one subcarrier).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kim as applied to claims 1-6, 9-13  above, and further in view of Lee et al (US 2019/0165910 herein after Lee).



Regarding claim 6, Sun teaches wherein the frequency resources of an ith set (i=1, 2, ..., M) comprise a subcarrier with subcarrier index M(i) (e.g. Fig 9A “RB”, “RE”. [0135] “entire system resource includes grids obtained through division in frequency domain and time domain … One grid represents one RE, and one RE includes one subcarrier in frequency domain … One RB includes … M (M is a positive integer) consecutive subcarriers in frequency domain”), 

Sun does not explicitly teach wherein the M(i) is a function satisfying M(a)≠M(b) if a≠b.
However, Lee teaches wherein the M(i) is a function satisfying M(a)≠M(b) if a≠b (e.g. Fig 11 “RB #17 PTRS port #11”, “RB #16 PTRS port #12”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Lee to incorporate the teachings of Lee. One of ordinary skill in the art would have been motivated to make this modification in order to minimize signal interference ([0021] of Lee).
Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. 

Applicant’s Argument 1
In the remarks applicant states that Sun does not disclose that the first set of the frequency resources are mapped to at least a portion of PTRS information for the first base station, and the other M-1 sets of the frequency resources are mapped to the M-1 second base stations, "wherein PTRS information for the M-1 second base stations is mapped to the remaining M- 1 sets of the frequency resources" as cited in claim 1.

Examiner’s Response 1
The examiner respectfully disagrees. The combination of Sun and Kim teaches the stated limitations.
 Sun teaches map at least a portion of PTRS information for the first base station to a first set of the frequency resources (e.g. [0224] “the first indication information sent by the network device 1 … data resource mapping indication information … related information of a time-frequency resource location of a PT-RS … a PT-RS antenna port (PT-RS port)… or a PT-RS group identifier”;
 wherein PTRS information for the M-1 second base stations is mapped to the remaining M-1 sets of the frequency resources ([0224] “The RRC signaling includes at least two groups of data resource mapping indication (PDS CH-RE-MappingConfig) information. The data resource mapping indication information includes identification information (pdsch-RE-MappingConfigId) of the data resource mapping indication information and related information of a time-frequency resource location of a PT-RS”, [0221] “the network device 1 and the network device 2 need to notify each other of respective PT-RS resource mapping sets, for example, notify each other of the following parameters of each other: transmission enabling information of a PT-RS, indication information of a DMRS port that is in a DMRS port group and that is associated with an antenna port of a PT-RS, indication information of a DMRS port group, indication information of an association relationship between a frequency-domain density of a PT-RS and a schedulable bandwidth threshold”);
However, Kim teaches map a zero-power PTRS to remaining M-1 sets of frequency resources or leaving the remaining M-1 sets of the frequency resources empty ([0024] “In addition, according to the present invention, a PTRS is disposed on a time domain and a frequency domain according to a terminal, interference due to a PTRS transmission between terminals may be reduced, and accordingly, a PTRS may be disposed in a transparent structure”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to minimize signal interference.

Applicant’s Argument 2
In the remarks the applicant states Lee also does not disclose that the first set of the frequency resources are mapped to at least a portion of PTRS information for the first base station, and the other M-1 sets of the frequency resources are mapped to the M-1 second base stations. Therefore, Lee does not provide a disclosure that remedies the deficiencies of Sun.
Examiner’s Response 2
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Sun in view of Kim teaches the limitations that the first set of the frequency resources are mapped to at least a portion of PTRS information for the first base station, and the other M-1 sets of the frequency resources are mapped to the M-1 second base stations from claim 1.

 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.F./          Examiner, Art Unit 2411                                                                                                                                                                                           
/AJIT PATEL/             Primary Examiner, Art Unit 2416